Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered June 11, 2009 in a proceeding pursuant to Mental Hygiene Law article 10. The order, upon a jury verdict, determined that respondent suffers from a mental abnormality that predisposes him to commit sex offenses and makes it unlikely that he will be able to control his behavior.
It is hereby ordered that said appeal is unanimously dismissed without costs (see CPLR 5501 [a] [1]). Present—Smith, J.P., Peradotto, Lindley, Sconiers and Pine, JJ. [Prior Case History: 23 Misc 3d 1123(A), 2009 NY Slip Op 50899(0).]